Fourth Court of Appeals
                               San Antonio, Texas
                                        July 21, 2014

                                     No. 04-14-00238-CV

                 IN THE INTEREST OF R.L.G., ET AL., CHILDREN,

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-12-341
                       Honorable Robert R. Barton, Judge Presiding


                                       ORDER
      Appellee's motion to exceed page limits is hereby GRANTED.


It is so ORDERED on July 21, 2014.

                                                  PER CURIAM




ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court